     Case 2:17-cv-08058-LMA-DMD Document 60 Filed 01/31/19 Page 1 of 15



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


IN THE MATTER OF                                                   CIVIL ACTION
THE COMPLAINT OF
COASTAL DAWN, LLC                                                       No. 17-8058
AS OWNER, AND
DAWN SERVICES, LLC                                                      SECTION I
AS OPERATOR OF THE
M/V COASTAL DAWN
FOR EXONERATION FROM
OR LIMITATION OF LIABILITY

                                 ORDER & REASONS

       Before the Court is a motion1 for injunctive relief filed by claimant Great

Lakes Dredge & Dock Company, LLC (“Great Lakes”). Petitioners Coastal Dawn,

LLC, owner, and Dawn Services, LLC, operator of the M/V COASTAL DAWN

(collectively, “Coastal Dawn”) filed a memorandum in support of Great Lakes’

motion. 2 Claimant Delfino Rios (“Rios”) opposes the motion. 3 Alternatively, Great

Lakes argues that it is an indispensable party to Rios’s claim against Coastal Dawn

in the above-captioned matter and it asserts that it should be added as an additional

defendant to Rios’s claim. 4

                                             I.

       On or about October 16, 2016, Rios was working as a deckhand for Great Lakes

aboard the Derrick Crane Barge 63, which is owned and operated by Great Lakes. 5



1 R. Doc. No. 44.
2 R. Doc. No. 55.
3 R. Doc. No. 57.
4 R. Doc. No. 44-1, at 10.
5 R. Doc. No. 4, at 1; R. Doc. No. 44-1, at 2.
     Case 2:17-cv-08058-LMA-DMD Document 60 Filed 01/31/19 Page 2 of 15



On that date, Great Lakes and Coastal Dawn were working on Great Lakes Shell

Island West Project near Plaquemines Parish. 6 Great Lakes contracted with Coastal

Dawn for Coastal Dawn to perform work on the project, which included operation of

the M/V COASTAL DAWN. 7 Rios alleges that the M/V COASTAL DAWN struck a

piece of pipe, which then fell on top of him, causing injuries to his shoulder, neck,

back, and arms. 8 On October 31, 2016, Rios filed a lawsuit in Harris County, Texas

against Great Lakes and Dawn Services, LLC relative to his injuries. 9

       On May 11, 2017, Great Lakes filed a cross-claim against Dawn Services, LLC

in the Texas state court action, “seeking defense, indemnity, and/or contribution for

[Rios’s] claims,” pursuant to a contract between them, and asserting that Coastal

Dawn may be liable to Great Lakes for all or part of Rios’s claims. 10

       Great Lakes asserts that the contract requires Coastal Dawn to “protect,

defend, and indemnify Great Lakes from any claims such as those asserted by

[Rios].” 11 Great Lakes also asserts that it is an additional insured on Coastal Dawn’s

liability insurance. 12




6 R. Doc. No. 44-1, at 2.
7 Id.
8 R. Doc. No. 4, at 1; R. Doc. No. 44-1, at 2.
9 R. Doc. No. 44-1, at 2; R. Doc. No. 44-2.
10 R. Doc. No. 44-1, at 2; R. Doc. No. 5-3.
11 R. Doc. No. 44-1, at 2; R. Doc. No. 44-3, at 2 (“[Coastal Dawn] shall indemnify,

defend and hold harmless [Great Lakes] and its customers from any and all claims
which may result in any way from any act or omission by [Coastal Dawn], its agents,
employees, or subcontractors arising out of any such operation.”).
12 R. Doc. No. 44-1, at 2; R. Doc. No. 44-4.



                                           2
     Case 2:17-cv-08058-LMA-DMD Document 60 Filed 01/31/19 Page 3 of 15



       On August 21, 2017, Coastal Dawn filed the above-captioned limitation of

liability action, which stayed the Texas state court action filed by Rios. 13 Great Lakes

thereafter filed a claim in the above-captioned matter seeking indemnity from

Coastal Dawn relative to Rios’s claims against Great Lakes. 14

       Great Lakes subsequently filed a motion requesting that this matter be

transferred to the Southern District of Texas. 15 Coastal Dawn opposed the motion

and asserted that the Texas courts do not have personal jurisdiction over it. 16 After

this Court lifted its stay to allow the parties to participate in discovery and litigate

the jurisdictional issue in Texas, 17 Rios filed a notice of non-suit in the Texas state

court and he elected to proceed in the limitation action before this Court. 18

       The parties agreed at an October 29, 2018 status conference that they did not

have any further venue or jurisdictional issues. 19 Nevertheless, on January 3, 2019,

Rios filed another lawsuit in Harris County, Texas. This second Texas state court

lawsuit arises out of the same October 16, 2016 incident, but it names only Great

Lakes as a defendant.

       Great Lakes moves the Court to enjoin the Texas state court proceeding filed

by Rios. It argues that the second Texas lawsuit violates the Court’s August 29, 2017

order, which stated:



13 R. Doc. Nos. 1, 3.
14 R. Doc. No. 6.
15 R. Doc. No. 8.
16 R. Doc. No. 11.
17 R. Doc. No. 18.
18 R. Doc. No. 19.
19 R. Doc. No. 27.



                                           3
     Case 2:17-cv-08058-LMA-DMD Document 60 Filed 01/31/19 Page 4 of 15



              [T]he commencement or further prosecution of any action
              o[r] proceeding against petitioner, its employees, its
              insurers, or any of its property with respect to any claim
              for which petitioner seeks exoneration from or limitation of
              liability, including any claim arising out of or connected in
              any way with any loss, damage, death, injury, or
              destruction resulting from the casualty described in the
              complaint be and is hereby stayed and restrained until the
              hearing [and] determination in this proceeding. 20

Great Lakes argues that the Texas lawsuit filed by Rios against it threatens Coastal

Dawn’s absolute right to limit Coastal Dawn’s liability in the above-captioned

limitation action and requires Great Lakes to conduct discovery in state court when

it has already conducted extensive discovery related to Rios’s claims before this

Court. 21

       Rios argues that (1) Great Lakes does not have standing to enjoin the Texas

state court proceeding because it is not the shipowner in the limitation action; (2) the

Texas lawsuit does not violate the Court’s order; and (3) the Anti-Injunction Act

prohibits this Court from enjoining Rios’s Texas state court proceeding.

                                               II.

       The Limitation of Liability Act (“limitation act”) gives a shipowner, who faces

potential liability from an accident at sea and who lacks privity or knowledge of the

cause of the accident, 22 the right to petition a federal district court to limit its liability




20 R. Doc. No. 44-1, at 4–5 (quoting R. Doc. No. 3, at 2).
21 Id. at 5.
22 The “privity or knowledge” exception to the limitation act was not defined by

Congress and “has proven difficult to apply.” In re Hellenic Inc., 252 F.3d 391, 394
(5th Cir. 2001).


                                              4
     Case 2:17-cv-08058-LMA-DMD Document 60 Filed 01/31/19 Page 5 of 15



to the value of the vessel and the pending freight. 46 U.S.C. §§ 30505, 30511; In re

Blessy Enters., Inc., 537 F. App’x 304, 305 (5th Cir. 2013); Odeco Oil & Gas Co.,

Drilling Div. v. Bonnette, 74 F.3d 671, 674 (5th Cir. 1996). “When a shipowner files

a federal limitation action, the limitation court stays all related claims against the

shipowner pending in any forum, and requires all claimants to timely assert their

claims in the limitation court.” Magnolia Marine Transport Co., Inc. v. Laplace

Towing Corp., 964 F.2d 1571, 1575 (5th Cir. 1992) (citing Complaint of Dammers &

Vanderheide & Scheepvaart Maats Christina B.V., 836 F.2d 750, 755 (2d Cir. 1988));

§ 30511(c). Further, Rule F(3) of the Supplemental Rules of Certain Admiralty &

Maritime Claims of the Federal Rules of Civil Procedure provides that once the

shipowner has complied with all procedural requirements for filing a complaint in a

limitation action, “[o]n application of the plaintiff the court shall enjoin the further

prosecution of any action or proceeding against the plaintiff or the plaintiff’s property




      If the shipowner is a corporation, “knowledge is judged by what the
      corporation’s managing agents knew or should have known with respect
      to the conditions or actions likely to cause the loss.” Once the claimant
      establishes negligence or unseaworthiness, the burden shifts to the
      owner of the vessel to prove that negligence was not within the owner’s
      privity or knowledge. . . . [T]he question of “privity or knowledge must
      turn on the facts of the individual case,” stating that a corporation “is
      charged with the privity or knowledge of its employees when they are
      sufficiently high on the corporate ladder.” We have further explained
      that privity or knowledge “is imputed to the corporation when the
      employee is ‘an executive officer, manager or superintendent whose
      scope of authority includes supervision over the phase of the business
      out of which the loss or injury occurred.’” These observations reflect, if
      unevenly, broader and familiar principles of agency law.

Id. at 394–95 (internal citations omitted).

                                              5
     Case 2:17-cv-08058-LMA-DMD Document 60 Filed 01/31/19 Page 6 of 15



with respect to any claim subject to limitation in the action.” “Thus, the shipowner

possesses both the right to protection from suits outside the limitation proceeding

and the right to seek intervention of the federal admiralty court to enjoin such suits.

The scope of those rights, however, [is] subject to several limitations.” In re Lynx Prod.

Servs., No. 13-5067, 2014 WL 1378869, at *3 (E.D. La. Apr. 8, 2014) (Lemelle, J.).

      One limitation to enjoining the state court action is the saving-to-suitors

clause, 28 U.S.C. § 1333. “Federal courts have exclusive admiralty jurisdiction of

suits brought under the [Limitation of Liability] Act, but ‘saving to suitors . . . all

other remedies to which they are otherwise entitled.’” Magnolia Marine, 964 F.2d at

1575 (quoting 28 U.S.C. § 1333). “This statutory framework has created a ‘recurring

and inherent conflict’ between the saving-to-suitors clause of § 1333, with its

‘presumption in favor of jury trials and common law remedies,’ and the ‘apparent

exclusive jurisdiction’ vested in admiralty courts by the Act.” Id. (quoting Dammers,

836 F.2d at 754).    The saving-to-suitors clause dictates that claimants must be

allowed to exercise their claims against the shipowners in state court where the claim

does not exceed the value of the limitation, “[b]ut even when the claim does exceed

that value, the claimant still may prefer state court, for example, if the claimant

possesses a related claim against a party who is not protected by the Act.” Id. (citing

Complaint of McDonough Marine Serv., a Div. of Marmac Corp., 749 F. Supp. 128,

130 (E.D. La. 1990) (Arceneaux, J.)).

      Another limitation to enjoining the state court action is the Anti-Injunction

Act, which states, “A court of the United States may not grant an injunction to stay



                                            6
     Case 2:17-cv-08058-LMA-DMD Document 60 Filed 01/31/19 Page 7 of 15



proceedings in a State court except as expressly authorized by Act of Congress, or

where necessary in aid of its jurisdiction, or to protect or effectuate its judgments.”

28 U.S.C. § 2283. “The prohibition against interfering in state proceedings embodies

a strong policy that, recognizing the ‘independence of the States and their courts, the

exceptions should not be enlarged.’” Aptim Corp. v. McCall, 888 F.3d 129, 142 (5th

Cir. 2018) (quoting Atl. Coast Line R.R. Co. v. Bhd. of Locomotive Eng’rs, 398 U.S.

281, 287 (1970)). “Any doubts as to the ‘propriety of a federal injunction . . . should

be resolved in favor of permitting the state courts to proceed. . . . The explicit wording

of § 2283 itself implies as much.’” Id. at 143 (quoting Atl. Coast Line, 398 U.S. at 297).

Nevertheless, “[t]he court’s primary concern [in a limitation action] is to protect the

shipowner’s absolute right to claim the Act’s liability cap, and to reserve the

adjudication of that right in the federal forum.” Magnolia Marine, 964 F.2d at 1575.

                                            A.

      Great Lakes does not have the right to enjoin Rios’s state court proceeding.

The right to enjoin state court proceedings during the pendency of a limitation action

is reserved to the shipowner or petitioner in limitation. Zapata Haynie Corp. v.

Arthur, 926 F.2d 484, 485 (5th Cir. 1991) (“The benefits of the Act, however, are, by

their plain terms, conferred on ship owners only. . . . Rule F also states that it permits

enjoining proceedings against the owner, and makes no reference to enjoining

proceedings against other parties.”); Lynx, 2014 WL 1378869, at *3 (denying a

claimant’s motion to stay “for the simple fact that there is no record of it initiating a

limitation suit in this or any federal court. . . . The plain language of both section



                                            7
     Case 2:17-cv-08058-LMA-DMD Document 60 Filed 01/31/19 Page 8 of 15



30511(c) and Rule F of the Supplemental Admiralty Rules makes clear that the right

to concursus only follows the satisfaction of specific procedural requirements that

[claimant] has not satisfied here.”); McDonough Marine, 749 F. Supp. at 131 (finding

that the claimant ship manufacturer seeking indemnification from the shipowner

“cannot seek the Act’s protections through a stay of state court proceedings against it

because the manufacturer . . . has no right to do so”).

      Additionally, Great Lakes does not fall under the exceptions recognized by the

Fifth Circuit. The Fifth Circuit has found it “way too doctrinaire to stress so heavily

the literal terms of the Act,” which limits the benefits of the limitation act to

shipowners, and the benefits and protections of the limitation act have been expanded

to lawsuits against the shipowner’s insurers and corporate officers. Guillot v. Cenac

Towing Co., 366 F.2d 898, 906 (5th Cir. 1966) (enjoining a lawsuit against the

shipowner’s corporate officers and liability insurer because the state court action

might have exhausted the shipowner’s insurance and charged the shipowner with

privity and knowledge of the accident); Magnolia Marine, 964 F.2d at 1579 (requiring

the limitation action to precede the state court direct action against the shipowner’s

insurer because the state court judgment could deplete the shipowner’s coverage).

Since Great Lakes is neither an insurer nor an officer of Coastal Dawn, and Rios has

not brought a direct action lawsuit in Texas state court, these exceptions do not apply.

                                            B.

      Furthermore, Rios has not violated this Court’s August 29, 2017 order. The

Court prohibited “the commencement or further prosecution of any action o[r]



                                           8
       Case 2:17-cv-08058-LMA-DMD Document 60 Filed 01/31/19 Page 9 of 15



proceeding against petitioner, its employees, its insurers, or any of its property with

respect to any claim for which petitioner seeks exoneration from or limitation of

liability . . . .” 23

         Rios has sued Great Lakes in Texas state court for Jones Act negligence and

he has not named Coastal Dawn, its employees, insurers, or property as a party in

that state court action. Although Rios’s claim against Great Lakes arises from the

injury described in the limitation complaint, “this case involves state court actions in

which neither the vessel owner, the owner pro hac vice, or their insurers have been

named as parties in any manner. Thus, the claimants have not violated the injunction

issued in these proceedings on [August 29, 2017].” McDonough Marine, 749 F. Supp.

at 132

         Great Lakes also asserts that Rios has violated the procedural protections of

the vessel owner by suing Great Lakes in state court. The saving-to-suitors clause

gives a claimant in a limitation action the right to bring an action against the

shipowner and proceed outside of the limitation action in two instances:

                 (1) the total amount of the claims does not exceed the
                 shipowner’s declared value of the vessel and its freight, and
                 (2) all claimants stipulate that the federal court has
                 exclusive jurisdiction over the limitation proceeding, and
                 that the claimants will not seek to enforce a damage award
                 greater than the value of the ship and its freight until the
                 shipowner’s right to limitation has been determined by the
                 federal court.




23   R. Doc. No. 3, at 2 (emphasis added).

                                              9
       Case 2:17-cv-08058-LMA-DMD Document 60 Filed 01/31/19 Page 10 of 15



Odeco, 74 F.3d at 674 (citing Texaco, Inc. v. Williams, 47 F.3d 765, 768 (5th Cir.

1995)).

         Great Lakes asserts that Rios has violated these procedural protections

because Great Lakes, a co-claimant in the limitation action, did not stipulate to

protect Coastal Dawn’s right to limitation. 24 In Rios’s response to Great Lakes’

motion, he provided stipulations to Coastal Dawn asserting that Rios’s state court

lawsuit against Great Lakes will not threaten Coastal Dawn’s right to limit its

liability in this Court. 25 Irrespective of the sufficiency of Rios’s stipulations or Great

Lakes’ refusal to stipulate, the proposed stipulations are unnecessary because Rios is

not bringing a concurrent state court lawsuit against the shipowner or petitioner in

the limitation action such that a stipulation is necessary. See McDonough Marine,

749 F. Supp. at 133 (finding it “unnecessary to retain exclusive jurisdiction over suits

against non-vessel owners or to determine the adequacy of the stipulations filed by

the parties in this proceeding where the state court actions have not been instituted

against the shipowner, the owner pro hac vice, or the insurer of either party”).

                                             C.

         Finally, the Court finds that the Anti-Injunction Act does not mandate that

this Court enjoin Rios’s state court proceeding against Great Lakes.




24   R. Doc. No. 44-1, at 9.
25   R. Doc. No. 57, at 7–8.

                                            10
    Case 2:17-cv-08058-LMA-DMD Document 60 Filed 01/31/19 Page 11 of 15



                                          i.

      First, an injunction under these circumstances has not been authorized by

Congress. “While the [limitation act] authorizes injunction of state suits against

shipowners, corporate officers, and their insurers, it prohibits courts from staying

state proceedings against other alleged tortfeasors.” Lynx, 2014 WL 1378869, at *4

(citing In re Complaint of River City Towing Servs., Inc., 199 F. Supp. 2d 495 (E.D.

La. 2002) (Barbier, J.)); see also, Zapata, 926 F.2d at 485 (explaining that the

“benefits of the Act are . . . by their plain terms, conferred on ship owners only”); In

re Diamond B Marine Serv., Inc., Nos. 99-951, 99-984, 99-1346, 2000 WL 726885, at

*4 (E.D. La. June 5, 2000) (Clement, J.) (“[T]he Limitation Act authorizes a court to

enjoin only state court actions brought against ship owners, corporate officers and

insurers of a vessel; the Limitation Act does not authorize an injunction against state

proceedings brought against captains, mates, or non-ship-owning employers.”). Great

Lakes is not the owner of the vessel seeking limitation; therefore, Congress has not

expressly authorized an injunction in this action.

                                          ii.

      Second, Rios’s Texas state court lawsuit does not threaten the jurisdiction of

this Court. The “necessary in aid of jurisdiction” exception relates to the Court’s

ability to “protect or effectuate judgments” and authorizes “federal injunctive relief

[that] may be necessary to prevent a state court from so interfering with a federal

court’s flexibility and authority to decide that case.” River City Towing, 199 F. Supp.

2d. at 500–01 (quoting Atl. Coast Line, 398 U.S. at 295). “[N]o cases have been located



                                          11
     Case 2:17-cv-08058-LMA-DMD Document 60 Filed 01/31/19 Page 12 of 15



‘in which a court has expanded this exception to include all admiralty actions or all

actions related to a limitation proceeding.’” Id. at 501 (quoting Diamond B Marine,

2000 WL 726885, at *4).

       Despite the fact that Great Lakes does not have the right to benefit from the

limitation act’s protections pursuant to the language of the statute and Fifth Circuit

precedent, Great Lakes argues that Rios’s Texas state court lawsuit against it risks

depletion of Coastal Dawn’s insurance policy and this Court’s exclusive jurisdiction

to decide “issues directly relevant to the vessel owner’s claim for limitation — issues

of privity or knowledge.” 26 Specifically, Great Lakes argues that “[i]f the Texas state

court finds Great Lakes’ liability exceeds that of the limitation fund as set by this

Court, Great Lakes’ claims of defense and indemnity risk depletion of the fund.” 27

Coastal Dawn, however, alerted the Court that, although it supports Great Lakes’

motion to stay, there are unresolved issues of fact as to whether Coastal Dawn owes

Great Lakes any defense or indemnity and, if so, to what extent. 28

       Because the Court has determined that Great Lakes cannot avail itself of the

limitation act’s protections, the Court need not address Great Lakes’ arguments

regarding the limitation fund or Coastal Dawn’s privity or knowledge. However, the

Court notes that:

              [b]ecause no claims against the petitioner in liability,
              [Coastal Dawn], can be prosecuted in state court, and,
              because, even if [Coastal Dawn] is allocated fault by a jury
              in state court, it would not be bound by that finding,


26 R. Doc. No. 44-1, at 7.
27 Id. at 8.
28 R. Doc. No. 55.



                                          12
    Case 2:17-cv-08058-LMA-DMD Document 60 Filed 01/31/19 Page 13 of 15



               whatever happens in those state court proceedings
               ultimately will not affect [Coastal Dawn’s] ability to limit
               its liability in the case before this Court.

River City Towing, 199 F. Supp. 2d at 501; see also In re Waterman S.S. Corp., No.

91-1491, 1992 WL 116052, at *3 (E.D. La. May 6, 1992) (Sear, J.) (finding that a

claimant seeking contribution from the shipowner in the limitation proceeding was

not entitled to a stay because the state court determination against the claimant

would not determine whether the shipowner’s liability should be limited, even though

the state court proceeding would involve some of the same issues as the limitation

proceeding).

      Furthermore, since Rios has not sued any of Coastal Dawn’s insurers in state

court, the risk of depletion of Coastal Dawn’s insurance is too remote to justify a stay

of Rios’s state court action. Waterman S.S. Corp., 1992 WL 116052, at *3 (“[L]itigation

in state court against [a claimant seeking contribution from a shipowner] will not

affect the availability of insurance monies . . . . The Limitation Act is very specific

about applying to ‘owners’ and the court-created exceptions are extremely narrow and

have been created for situations in which the shipowner is directly affected.”);

McDonough Marine, 749 F. Supp. at 131 (denying the motion for a stay by a claimant

seeking indemnity from shipowners because no one filed claims against the

shipowners or their insurers in state court); cf. Magnolia Marine, 964 F.2d at 1577

(“[B]ecause the Limitation Act protects only the owner, the Act does not preclude the

claimant from recovering more than the value of the limitation fund from a party not

entitled to the Act’s protection.”). Rios’s Texas state court lawsuit solely against



                                           13
     Case 2:17-cv-08058-LMA-DMD Document 60 Filed 01/31/19 Page 14 of 15



Great Lakes will not affect this Court’s ability, if appropriate, to limit Coastal Dawn’s

liability in the above-captioned matter.

                                           iii.

      Third, the Court finds that the relitigation exception, which permits the Court

to stay an action to protect its prior judgment or decisions, is not applicable “as the

Court has not yet reached the merits of any of the parties’ claims.” River City Towing,

199 F. Supp. 2d at 502 (citing Next Level Commc’ns LP v. DSC Commc’ns Corp., 179

F.3d 244, 249 (5th Cir. 1999)); see also Matter of American Boat Company, No. 16-

506, 2018 WL 163654, at *4 (M.D. La. Apr. 5, 2018) (Dick, J.) (finding that the

relitigation exception did not apply because “[t]here has been no decision rendered by

this Court which would be ‘appealable as a matter of right [prior to] conclusion of the

litigation in district court;’ hence, no final judgment has been made”) (citation

omitted)).

                                             III.

      Great Lakes alternatively argues that it should be joined as a defendant to

Rios’s claim in the limitation proceeding under Rule 19 of the Federal Rules of Civil

Procedure because it is an indispensable party to that claim. Great Lakes cites only

a footnote to one case from another section of this Court to support its argument. 29

Likewise, Rios did not respond to Great Lakes’ argument for required joinder. The




29 R. Doc. No. 44-1, at 10 (citing Diamond B Marine, 2000 U.S. Dist. LEXIS 8311,
2000 WL 726885, n.6 (“Although Rule 19 does not authorize injunctions, petitioners
still might be able to avail themselves of Rule 19’s benefits.”)).

                                           14
       Case 2:17-cv-08058-LMA-DMD Document 60 Filed 01/31/19 Page 15 of 15



Court will not address this argument until it is properly briefed by the parties. Great

Lakes may reurge the motion if it so chooses.

                                     CONCLUSION

         The Court finds that Rios’s state court lawsuit in Harris County, Texas against

Great Lakes does not threaten Coastal Dawn’s right to limitation in this Court such

that a stay of Rios’s Texas state court proceeding is warranted.

         For the forgoing reasons,

         IT IS ORDERED that Great Lakes’ motion 30 for injunctive relief is DENIED.

         IT IS FURTHER ORDERED that Great Lakes’ motion for required joinder

is DISMISSED WITHOUT PREJUDICE.

         New Orleans, Louisiana, January 31, 2019.



                                             _______________________________________
                                                       LANCE M. AFRICK
                                             UNITED STATES DISTRICT JUDGE




30   R. Doc. No. 44.

                                           15
